MEMORANDUM **
Luis E. Hernandez appeals pro se the order of the district court dismissing his action after Hernandez failed to comply with the court’s directives for continuing the case. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review the district court’s dismissal pursuant to Fed.R.Civ.P. 41(b) for an abuse of discretion. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). In light of the evidence presented to the district court regarding Hernandez’s alleged efforts to intimidate witnesses by threats, gestures, faxes, and abuse of the judicial process, the court did not abuse its discretion by placing conditions on Hernandez’s continued prosecution of the action. Hernandez failed to proceed with the evi-dentiary hearing at which he could have presented evidence to rebut defendants’ allegations, failed to comply with the condition of writing apology letters, and failed to submit opposition to defendants’ motion to dismiss pursuant to Rule 41(b). Therefore, the district court properly exercised its discretion to dismiss the action. Cf. id. at 1262 (noting district court properly attempted less drastic sanctions prior to dismissing).
The record does not support Hernandez’s contention that the district court denied him adequate notice or an opportunity to be heard. Rather, the record demonstrates that the district court repeatedly sought to protect Hernandez’s rights and reach an adjudication on the merits.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.